KILTY, Chief Judge.
The question to be determined, is. whether on the motion of the attorney for the United States, judgment shall be given on the verdict of the jury. The effect of the verdict is admitted to be that the offence was committed before the 1st Monday of December, 1800. and within one year from the presentment, so that the question will turn upon the. jurisdiction of this court, as to an offence committed within the corporation of Alexandria before the said 1st Monday of December, 1800. I think it necessary to recur to the origin of the jurisdiction of the United States within this district. By the 8th section of the 1st article of the constitution, congress are empowered •‘to exercise exclusive legislation in all cases whatsoever over such district (not exceeding ten miles square) as may, by cession of particular states, and the acceptance of congress, become the seat of the government of the United States." In December, 1789. an act passed in Virginia declaring that a tract of country as therein described, should be forever ceded and relinquished to the congress and government of the United States, in full and absolute right and exclusive jurisdiction. pursuant to the 8th section of tin* 1st. article of the constitution of the United States, with a proviso that the jurisdiction of the laws of Virginia, over individuals residing within the limits of such cession, should not cease or determine until congress, having accepted the cession, should by law provide for the government thereof. The congress, by an act passed in 1790 (1 Stat. 130), did accept the cession of Virginia and Maryland, of a district as therein described, which was altered, by an act passed in 1791 (1 Stat. 214). so as to include Alexandria, and in the act of 1790. it was provided that the operation of the laws of the state within such district, should not be affected by this acceptance, until the time fixed for tin1 removal of the government thereto, and until congress should otherwise by law provide. The particular place for the seat of government, was afterwards established by the president's proclamation dated the 30th of March, 1791. I lay it down as a consequence flowing from these several public acts, that from the date of the proclamation, all the laws of Virginia then in existence, or thereafter to be made respecting persons and property, within the cession, were made subject. to the future controlling power of congress, in such manner as they might exercise it after the 1st Monday in December, 1800; and that the security of persons and rights, and the punishment of offences within the said district, were liable to the said jurisdiction of congress under any laws to be constitutionally made.
In this situation of the inhabitants of this district, there never was any period of time at which the law had not operation to punish offences, or at which breaches of the laws committed, but not prosecuted, or commenced to be prosecuted, would cease to be offences, or cease to be punishable. It appears to me that when the operation of the laws was reserved in the acts of cession and acceptance, the reservation included a power in the state courts to put those laws in execution, and therefore I have formed the opinion that the power of those courts remained complete until the 27th of February, 1801, when the act respecting the District of Columbia passed, establishing this court and thereby providing otherwise by law. Under the act of 1790. the congress had no power to affect the operation of the laws of Virginia until the 1st Monday of December, 1800, They then had the power, but the operation of those laws was uot affected till congress provided otherwise by law. It must have occurred to the framers of those laws, that no point of time could be fixed on for the change of jurisdiction, when all offences would be acted upon and tried, and when there should be no offences remaining committed and not tried. The courts of Virginia. while they possessed the power of trying offences, might have exercised it as expeui-tiously as their laws would admit, so as to leave few eases undecided. But when the jurisdiction of the United States courts commenced. that of the Virginia courts ceased; for by the words "the operation of the laws shall not be affected until the time fixed for the removal, and until congress shall otherwise by law provide." we must understand that when these events happened, the operation was affected. The question arises, then, as to the manner of punishing offences committed before the removal, or the assumption. and not acted upon in any manner by the Virginia courts. I cannot admit the supposition that such offences were to remain unpunished. To suppose that they were to be punished by the courts of Virginia out of the district, would be to defeat the purposes for which the jurisdiction was taken, and would tend to prevent the exercise of it.
The 14th section of the act concerning the district provides for the continuing over to this court all actions, process. &c. depending *255The case properly presented this question, and it belonged to the jury to determine it
For these reasons, there must be a new trial, with costs to abide the event